Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, Bestmann (US PGPub 20130275560), in view of Srour (US PGPub 20130067494), in view of Kumar (US PGPub 20120323898) failed to disclose of an electronic device comprising: at least one processor; and a memory electrically connected to the at least one processor, wherein the memory configured to store instructions which, when executed, cause the at least one processor to control the electronic device to: obtain, by a routing library, a first request, wherein the first request specifies a state of a first application of the electronic device, based on identifying that the first request is to be handled by the routing library, access, by the routing library, the state of the first application based on the first request, and based on identifying that the first request is to be handled by a handler: provide, by the routing library, information corresponding to the first request to the handler, and access, by the handler, the state of the first application based on the information, as recited by the independent claim 1. 

Regarding Claim 1, the closest prior-art found, Bestmann, Srour, and Kumar discloses of an electronic device comprising: at least one processor; and a memory electrically connected to the at least one processor, wherein the memory configured to store instructions which, when executed, cause the at least one processor to control the electronic device to: obtain, by a routing library, a first request, wherein the first request specifies a state of a first application of the electronic device, based on identifying that the first request is to be handled by the routing library, and based on identifying that the 
However, the prior-art, Bestmann, Srour, and Kumar failed to disclose as cited above. Claim 11 is a product claim, similar to the claim 1.
Therefore, the prior-art, Bestmann, Srour, and Kumar failed to teach the system of claim 1 and the product of claim 11. Therefore, claims 1-20 are allowed.
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/JAE U JEON/Primary Examiner, Art Unit 2193